Citation Nr: 1222882	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement of the appellant to an apportionment of the Veteran's compensation benefits on behalf of the Veteran's child.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to June 1993.  The appellant is the mother of the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for an apportionment of the Veteran's compensation benefits.  When this case was previously before the Board in June 2011, it was remanded to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2011 remand, the Board noted that the appellant had requested a hearing before a Veterans Law Judge, but that one had not been scheduled.  Thus, the Board directed the appellant be scheduled for a travel board hearing.  It appears, however, that the RO scheduled a travel board hearing for the Veteran and not the appellant.  The Board regrets any further delay that will result.   

This is a contested claim.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant, and not the Veteran, for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant should be notified of the time and place to report.  Since this is a contested claim, the RO should comply with the provisions of 38 C.F.R. § 20.713 (2011) and also notify the Veteran of the date of the hearing, and provide him with the opportunity to be present at it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


